11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


Sierra Club,                                * From the 201st District
                                              Court of Travis County,
                                              Trial Court No. D-1-GN-11-000763.

Vs. No. 11-12-00040-CV                      * August 1, 2013

Texas Commission on Environmental Quality * Per Curiam Memorandum Opinion
and Tenaska Trailblazer Partners, LLC.      (Panel consists of: Wright, C.J.,
                                           McCall, J., and Willson, J.)


     This court has considered Sierra Club’s unopposed motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court=s opinion, we grant Appellant’s unopposed motion to dismiss as
moot. Accordingly, we vacate the order of the trial court and dismiss this appeal.
The costs incurred by reason of this appeal are taxed against Sierra Club.